Exhibit Nissan Auto Lease Trust 2008-A Monthly Servicer's Report for the month ofMarch 2009 Collection Period Start 1-Mar-09 Distribution Date 15-Apr-09 Collection Period End 31-Mar-09 30/360 Days 30 Beg. of Interest Period 16-Mar-09 Actual/360 Days 30 End of Interest Period 15-Apr-09 SUMMARY Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio 550,081,594.75 449,735,238.83 439,713,201.03 0.7993600 Total Securities 550,081,594.75 449,735,238.83 439,713,201.03 0.7993600 Class A-1 Notes 2.814500 % 77,100,000.00 0.00 0.00 0.0000000 Class A-2a Notes 4.270000 % 98,000,000.00 84,831,544.05 79,154,320.32 0.8076971 Class A-2b Notes 2.106250 % 75,000,000.00 64,922,100.03 60,577,285.96 0.8076971 Class A-3a Notes 5.140000 % 155,000,000.00 155,000,000.00 155,000,000.00 1.0000000 Class A-3b Notes 2.756250 % 70,000,000.00 70,000,000.00 70,000,000.00 1.0000000 Class A-4 Notes 5.560000 % 22,724,000.00 0.00 0.00 0.0000000 Certificates and Residual Interest 0.000000 % 52,257,594.75 74,981,594.75 74,981,594.75 1.4348459 Principal Payment Due Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes 0.00 0.00 0.0000000 0.0000000 Class A-2a Notes 5,677,223.72 301,858.91 57.9308543 3.0801930 Class A-2b Notes 4,344,814.08 113,951.81 57.9308543 1.5193575 Class A-3a Notes 0.00 663,916.67 0.0000000 4.2833334 Class A-3b Notes 0.00 160,781.25 0.0000000 2.2968750 Class A-4 Notes 0.00 0.00 0.0000000 0.0000000 Certificates 0.00 0.00 0.0000000 0.0000000 Total Securities 10,022,037.80 1,240,508.64 I. COLLECTIONS Lease Payments: ( Lease SUBI) Monthly Principal 7,373,788.57 Monthly Interest 2,782,676.16 Total Monthly Payments 10,156,464.73 Interest Rate Cap Payments 0.00 Advances: Aggregate Monthly Payment Advances 381,710.45 Aggregate Sales Proceeds Advance 318,362.42 Total Advances 700,072.87 Vehicle Disposition Proceeds: Reallocation Payments 1,356,956.42 Repurchase Payments 0.00 Net Auction Proceeds 0.00 Recoveries 0.00 Net Liquidation Proceeds 1,834,766.46 Excess Wear and Tear and Excess Mileage 3,066.50 Remaining Payoffs 0.00 Net Insurance Proceeds 314,385.89 Residual Value Surplus 1,459.87 Total Collections 14,367,172.74 Page 5 of 9 Exhibit Nissan Auto Lease Trust 2008-A Monthly Servicer's Report for the month ofMarch 2009 II. COLLATERAL POOL BALANCE DATA Number Book Amount Discount Rate Securitization Value PoolBalance - Beginning of Period 24,240 499,611,616.21 9.25000 % 449,735,238.83 Total Depreciation Received (7,828,647.37 ) (6,184,870.38 ) Principal Amount of Gross Losses (87 ) (1,745,544.26 ) (1,601,373.80 ) Repurchase / Reallocation - - - Early Terminations (26 ) (529,767.35 ) (482,011.38 ) Scheduled Terminations (95 ) (1,870,587.28 ) (1,753,782.24 ) PoolBalance - End of Period 24,032 487,637,069.95 9.25000 % 439,713,201.03 III. DISTRIBUTIONS Total Collections 14,367,172.74 Reserve Amounts Available for Distribution 0.00 Total Available for Distribution 14,367,172.74 1. Net Swap Payment/Receipts 273,478.71 2. Amounts due Indenture Trustee as Compensation or Indemnity 0.00 3. Reimbursement of Payment Advance 743,782.79 4. Reimbursement of Sales Proceeds Advance 196,201.66 5. Servicing Fee: Servicing Fee Due 374,779.37 Servicing Fee Paid 374,779.37 Servicing Fee Shortfall 0.00 Total Trustee, Advances and Servicing Fee Paid 1,588,242.53 6. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-1 Notes Interest on Interest Carryover Shortfall 0.00 Class A-1 Notes Monthly Available Interest Distribution Amount 0.00 Class A-1 Notes Monthly Interest Paid 0.00 Chg in Class A-1 Notes Int. Carryover Shortfall 0.00 Class A-2a Notes Monthly Interest Class A-2a Notes Interest Carryover Shortfall 0.00 Class A-2a Notes Interest on Interest Carryover Shortfall 0.00 Class A-2a Notes Monthly Available Interest Distribution Amount 301,858.91 Class A-2a Notes Monthly Interest Paid 301,858.91 Chg in Class A-2a Notes Int. Carryover Shortfall 0.00 Class A-2b Notes Monthly Interest Class A-2b Notes Interest Carryover Shortfall 0.00 Class A-2b Notes Interest on Interest Carryover Shortfall 0.00 Class A-2b Notes Monthly Available Interest Distribution Amount 113,951.81 Class A-2b Notes Monthly Interest Paid 113,951.81 Chg in Class A-2b Notes Int. Carryover Shortfall 0.00 Class A-3a Notes Monthly Interest Class A-3a Notes Interest Carryover Shortfall 0.00 Class A-3a Notes Interest on Interest Carryover Shortfall 0.00 Class A-3a Notes Monthly Available Interest Distribution Amount 663,916.67 Class A-3a Notes Monthly Interest Paid 663,916.67 Chg in Class A-3a Notes Int. Carryover Shortfall 0.00 Class A-3b Notes Monthly Interest Class A-3b Notes Interest Carryover Shortfall 0.00 Class A-3b Notes Interest on Interest Carryover Shortfall 0.00 Class A-3b Notes Monthly Available Interest Distribution Amount 160,781.25 Class A-3b Notes Monthly Interest Paid 160,781.25 Chg in Class A-3b Notes Int. Carryover Shortfall 0.00 Page 6 of 9 Exhibit Nissan Auto Lease Trust 2008-A Monthly Servicer's Report for the month ofMarch 2009 Class A-4 Notes Monthly Interest Class A-4 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Interest on Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Available Interest Distribution Amount 0.00 Class A-4 Notes Monthly Interest Paid 0.00 Chg in Class A-4 Notes Int. Carryover Shortfall 0.00 Certificate Monthly Interest Certificate Interest Carryover Shortfall 0.00 Certificate Interest on Interest Carryover Shortfall 0.00 Certificate Monthly Available Interest Distribution Amount 0.00 Certificate Monthly Interest Paid 0.00 Chg in Certificate Int. Carryover Shortfall 0.00 Total Note and Certificate Monthly Interest Total Note and Certificate Monthly Interest Due 1,240,508.64 Total Note and Certificate Monthly Interest Paid 1,240,508.64 Total Note and Certificate Interest Carryover Shortfall 0.00 Chg in Total Note and Certificate Int. Carryover Shortfall 0.00 Total Available for Principal Distribution 11,538,421.57 7.Total Monthly Principal Paid on the Notes Total Monthly Principal Paid on the Class A Notes 10,022,037.80 Total Class A Noteholders' Principal Carryover Shortfall 0.00 Total Class A Noteholders' Principal Distributable Amount 10,022,037.80 Chg in Total Class A Noteholders' Principal Carryover Shortfall 0.00 8. Total Monthly Principal Paid on the Certificates 0.00 Total Certificateholders' Principal Carryover Shortfall 0.00 Total Certificateholders' Principal Distributable Amount 0.00 Chg in Total Certificateholders' Principal Carryover Shortfall 0.00 Remaining Available Collections 1,516,383.77 Page 7 of 9 Exhibit Nissan Auto Lease Trust 2008-A Monthly Servicer's Report for the month ofMarch 2009 IV. RESERVE ACCOUNT Initial Reserve Account Amount 1,375,203.99 Required Reserve Account Amount 16,502,447.84 Supplemental Reserve Acclunt Requirement 56,010,000.00 Beginning Reserve Account Balance 30,840,347.85 Additional Cash Infusion 23,000,000.00 Reinvestment Income for the Period 26,303.82 Reserve Fund Available for Distribution 53,866,651.67 Reserve Fund Draw Amount 0.00 Deposit of Remaining Available Collections 1,516,383.77 Gross Reserve Account Balance 55,383,035.44 Remaining Available Collections Released to Seller 0.00 Total Ending Reserve Account Balance 55,383,035.44 V. POOL STATISTICS Weighted Average Remaining Maturity 17.12 Monthly Prepayment Speed 59 % Lifetime Prepayment Speed 57 % $ units Recoveries of Defaulted and Casualty Receivables 1,356,474.39 Securitization Value of Defaulted Receivables and Casualty Receivables 1,601,373.80 87 Aggregate Defaulted and Casualty Gain (Loss) (244,899.41 ) Pool Balance at Beginning of Collection Period 449,735,238.83 Net Loss Ratio -0.0545 % Cumulative Net Losses for all Periods 0.8222 % 4,522,593.76 Delinquent Receivables: Amount Number 31-60 Days Delinquent 6,157,440.16 320 61-90 Days Delinquent 1,923,820.19 99 91-120+ Days Delinquent 621,869.41 33 Total Delinquent Receivables: 8,703,129.76 452 60+ Days Delinquencies as Percentage of Receivables 0.57 % Aggregate Sales Performance of Auctioned Vehicles $ units Sales Proceeds 465,819.00 28 Securitization Value 560,241.65 Aggregate Residual Gain (Loss) (94,422.65 ) Cumulative Sales Performance of Auctioned Vehicles $ units Cumulative Sales Proceeds 4,529,893.61 288 Cumulative Securitization Value 5,884,744.23 Cumulative Residual Gain (Loss) (1,354,850.62 ) VI. RECONCILIATION OF ADVANCES Beginning Balance of Residual Advance 360,848.35 Reimbursement of Outstanding Advance 196,201.66 Additional Advances for current period 318,362.42 Ending Balance of Residual Advance 483,009.11 Beginning Balance of Payment Advance 1,628,936.87 Reimbursement of Outstanding Payment Advance 743,782.79 Additional Payment Advances for current period 381,710.45 Ending Balance of Payment Advance 1,266,864.53 Page 8 of 9 Exhibit Nissan Auto Lease Trust 2008-A Monthly Servicer's Report for the month ofMarch 2009 VII. STATEMENTS TO NOTEHOLDERS 1. Has there been any material change in practices with respect to charge- offs, collection and management of delinquent Leases, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 2. Have there been any material modifications, extensions or waivers to Lease terms, fees, penalties or payments during the Collection Period? No 3. Have there been any material breaches of representations, warranties or covenants contained in the Leases? No 4. Has there been any new issuance of notes or other securities backed by the SUBI Assets? No 5. Has there been any material additions, removals, substitutions or repurchases of SUBI Assets? No 6. Has there been any material change in the underwriting, origination or acquisition of Leases? No Page 9 of
